IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Alan Ziegler, Nicolas Bene, Lissette     :
Chevalier, Jose Munoz, and Efrain        :
Caban, Individually and on Behalf of     :
all Similarly Situated Persons           :
                                         :
           v.                            :         No. 1777 C.D. 2019
                                         :
The City of Reading and Reading          :
Area Water Authority                     :
                                         :
Appeal of: City of Reading               :


PER CURIAM                             ORDER


            NOW, March 1, 2021, having considered Appellant’s application for

reargument and Appellees’ answer in response thereto, the application is denied.